DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2020 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 12, 13, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (2019/0377383).  With respect to claim 1, claim 2, KIM et al. discloses the display device (1000) of claim 1, wherein the non-folding area (NFA1, NFA2) includes a plurality of non-folding areas including a first non-folding area (NFA1) and a second non-folding area (NFA2); the folding area (FA) is between the first non-folding area (NFA1) and the second non-folding area (NFA2); the supporter (200) includes a plurality of supporters (210, 220) including a first supporter (210) which corresponds to the first non-folding area (NFA1) and a second supporter (220) which corresponds to the second non-folding area (NFA2); and the pad (410, 420) includes a plurality of pads (410, 420) including: a first pad (410) in the folding area (FA), between the display panel (110) and the first supporter (210); and a second pad (420) in the folding area (FA), between the display panel (110) and the second supporter (220).  With respect to claim 5, KIM et al. discloses the display device (1000) of claim 1, further comprising a subsidiary pad (310, 320) between the display panel (110) and the supporter (210, 220), the subsidiary pad (310, 320) protruding from the supporter (210, 220) to the display panel (110) and extending parallel to the folding axis (FX), wherein the subsidiary pad (310, 320) corresponds to the non-folding area (NFA1, NFA2).  With respect to claim 7, KIM et al. discloses the display device (1000) of claim claim 12, KIM et al. discloses a display device (1000), comprising: a display panel (110) including: a folding area (FA) at which the display device (1000) is foldable or unfoldable about a folding axis (FX), and a non-folding area (NFA1, NFA2) adjacent to the folding area; a supporter (210, 220) which faces the non-folding area (NFA1, NFA2); and in the non-folding area (NFA1, NFA2), a pad (410, 420) between the display panel (110) and the supporter (210, 220), the pad (410, 420) protruding from the supporter (210, 220) to the display panel (110) and extending parallel to the folding axis (FA).  With respect to claim 13, KIM et al. discloses the display device (1000) of claim 12, wherein the non-folding area (NFA1, NFA2) includes a plurality of non-folding areas (NFA1, NFA2) including a first non-folding area (NFA1) and a second non-folding area (NFA2) spaced apart from each other with the folding area (FA) therebetween; the supporter (210, 220) includes a plurality of supporters (210, 220) including a first supporter (210) which corresponds to the first non-folding area (NFA1) and a second supporter (220) which corresponds to the second non-folding area (NFA2); and the pad (410, 420) includes a plurality of pads (410, 420) including: a first pad (410) in the first non-folding area (NFA1), between the display panel (110) and the first supporter (210); and a second pad (420) in the second non-folding area (NFA2), between the display panel (110) and the second supporter (220), wherein the first pad (410) is spaced apart from the first pad, at the folding area (FA).  With respect to claim 15, KIM et al. discloses the display claim 16, KIM et al. discloses the display device (1000) of claim 12, wherein the display panel (110) includes a top surface in the folding area (FA) and the non-folding area (NFA1, NFA2), which is furthest from the supporter (210, 220), and the display device (1000) which is out-folded about the folding axis (FA) disposes portions of the top surface facing away from each other.  With respect to claim 19, KIM et al. discloses the display device (1000) of claim 1, wherein the display panel (110) includes a top surface which is furthest from the supporter (210, 220) and a height defined at the top surface, the top surface of the display panel (110) at the folding area (FA) defines a protruded portion of the display panel (110) at the folding area (FA), the height being maximum at the protruded portion, and the pad (410, 420) corresponds to the protruded portion of the display panel (110).  With respect to claim 20, KIM et al. discloses the display device (1000) of claim 12, wherein the display panel (110) includes a top surface which is furthest from the supporter (210, 220) and a height defined at the top surface, the top surface of the display panel (110) at the folding area (FA) defines a recessed portion of the display panel (110) at the folding area (FA), and the height of the display panel (110) is maximum at a position corresponding to the pad (410, 420) and is minimum at the recessed portion.
Allowable Subject Matter
Claims 3, 4, 6, 8-11, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 3, patentability resides, at least in part, in the pad includes a top surface which is furthest from the supporter and a height defined at the top surface, and the height of the pad decreases in a direction from the center of the folding area toward the boundary between the folding area and the non-folding area as claimed and including all the other limitations of the base claim(s) respectfully; as to claim 4, patentability resides, at least in the part, in the supporter includes a top surface which is closest to the display panel, the pad includes a bottom surface which is opposite to the top surface of the pad, the bottom surface of the pad is parallel to the top surface of the supporter, and the top surface of the pad is curved surface as claimed and including all the other limitations of the base claim(s) respectfully; as to claim 6, patentability resides, at least in the part, in the subsidiary pad includes a top surface which is furthest from the supporter and a height defined at the top surface, and the height of the first subsidiary pad decreases in a direction from the non-folding area toward the folding area as claimed and including all the other limitations of the base claim(s) respectfully; as to claims 8-10, patentability resides, at least in the part, in the cushion layer between the display panel and the supporter as claimed and including all the other limitations of the base claim(s) respectfully; as to claim 11, patentability resides, at least in the part, in the supporter includes a plurality of supporters including: an upper supporter; and a claim 14, patentability resides, at least in the part, in the pad includes a top surface which is furthest from the supporter and a height defined at the top surface, and the height of the pad decreases in a direction toward the folding area from the non-folding area as claimed and including all the other limitations of the base claim(s) respectfully; as to claim 17, patentability resides, at least in the part, in the cushion layer between the display panel and the supporter, wherein the pad is between the cushion layer and the supporter as claimed and including all the other limitations of the base claim(s) respectfully; as to claim 18, patentability resides, at least in the part, in the supporter includes a plurality of supporters including: an upper supporter; and a lower supporter which faces the display panel with the upper supporter therebetween, wherein the pad is between the upper supporter and the lower supporter, the pad protruding from the lower supporter to the upper supporter as claimed and including all the other limitations of the base claim(s) respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-02-07